EXHIBIT ERF Wireless Completes Acquisitions of Frontier Internet LLC and iTexas.net, Extending Its Oil and Gas Coverage Acquisitions Add Over $1 Million in Profitable Recurring Annual WISP Revenue in Addition to the Barnett Shale Oil and Gas New Revenue Capability LEAGUE CITY, Texas, Jun 04, 2009 (BUSINESS WIRE) ERF Wireless (OTCBB:ERFW), a leading provider of enterprise-class wireless broadband products and services, announced today that it has completed the acquisition of the assets and operations of Frontier Internet LLC and iTexas.net, both headquartered in Granbury, Texas. These transactions, which closed on June 1, 2009, are the fourteenth and fifteenth such acquisitions by ERF Wireless of Texas-based Wireless Internet Service Providers (WISPs) and include a combined existing customer base of more than 1,800 customers and over $1,300,000 in profitable recurring annual WISP revenue in addition to the significant new oil and gas revenue capabilities. These transactions encompass all of Frontier's and iTexas' already integrated network infrastructure equipment, including 16 towers strategically located south and southwest of Fort Worth, Texas. These towers provide ERF Wireless access to a large geographic area that includes coverage in Hood, Somervell, Johnson, Erath and Parker counties within the Barnett Shale area that covers approximately 6,000 square miles of natural gas and oil production territory. These acquisitions also provide the company a new wireless footprint that allows it to market its unique suite of wireless products and services to extensive oil and gas exploration and production locations, thousands of businesses and residents, and a number of regional and community bank charters. Dr. H.
